UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2013 Date of reporting period:April 30, 2013 Item 1. Report to Stockholders. New Path Tactical Allocation Fund Semi-Annual Report www.NewPathGTAAFund.com April 30, 2013 NEW PATH TACTICAL ALLOCATION FUND Letter to Shareholders (Unaudited) May 1st, 2013 Fellow Shareholders, Thank you for joining us with your investment in the New Path Tactical Allocation Fund (GTAAX).GTAAX invests in major market index-based Exchange Traded Funds or Notes (ETFs) to gain exposure to broad equity and fixed income markets.The fund is often referred to as a global tactical asset allocation fund in that assets are periodically re-allocated among various global equity markets, or even out of equities altogether and into fixed income based securities.In particular, GTAAX executes this re-allocation process monthly and normally holds two to four ETFs. Overall, equity investments were clearly the place to be during the last two quarters.Specifically, the six month period ending April 30th, 2013 produced very attractive gains for both our fund and the broad US market.The S&P 500 advanced 14.42% during that time while our fund was up 12.04%.The performance difference is entirely due to the fact that there were months during which our fund represented a more diversified portfolio than just holding an S&P 500 index fund.We look to sectors such as real estate, and regions such as Europe, Asia, and emerging markets in search of predictable market trends.That diversification can be beneficial, as it was December 1st-31st of 2012 when our real estate and international holdings helped us outperform the S&P by 2.51 percentage points.But it can also work against us when the US market leads world markets, as during January 1st-31st and February 1st-28th of this year, with our fund trailing the S&P 500 by 4.76 percentage points. Looking forward, there are a number of known events that will impact equity markets, plus those unknown events that few if any can predict.We know difficult political decisions will be made regarding the US federal budget.The Federal Reserve is going to have to “taper” their US bond buying (QE3) at some point.There is bound to be more political fights about the US debt ceiling, federal spending, and tax policy.No one can say with high confidence how any of these things will be resolved or managed, let alone how investment markets will react. You can be assured that our process is disciplined and data based, so we can make investment decisions on your behalf that responds to changing market conditions.Will all of our decisions result in gains?Certainly not.But we are committed to re-examining equity markets systematically every month, asking ourselves, “Should we be in this market for the next 30 days, and if so, how much?”We believe there is potential value to be protected and gained by doing so. Thank you again for your participation in the New Path Tactical Allocation Fund.We are honored by the trust you have placed in us. Ron Bristol, MBA President, New Path Capital Advisors Mutual fund investing involves risk.Principal loss is possible.Because the funds invest in ETFs and ETN’s, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of the shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in mid and smaller sized companies involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign as well as emerging markets securities which involve greater volatility and political, economic and currency risks and differences in account- 1 NEW PATH TACTICAL ALLOCATION FUND ing methods.Investments in commodity related businesses may be subject to greater volatility than more traditional businesses due to factors such as weather, disease, political, or regulatory developments.REITs and real estate securities contain additional risks, such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Diversification does not guarantee a profit or protect from loss in a declining market. Past performance does not guarantee future results. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is an unmanaged index generally representative of the market for stocks of large sized U.S. companies.An investment cannot be made directly in an index.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. The Fund is distributed by Quasar Distributors, LLC. 2 NEW PATH TACTICAL ALLOCATION FUND Value of $1,000,000 Investment (Unaudited) The chart assumes an initial investment of $1,000,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.  The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return – Annualized Since Inception(1) to 1-Year April 30, 2013 New Path Tactical Allocation Fund, Investor Class (without sales load) 6.08% 8.61% New Path Tactical Allocation Fund, Investor Class (with sales load)(2) 0.81% 4.50% New Path Tactical Allocation Fund, Institutional Class 6.30% 8.94% S&P 500 Index(3) 16.89% 22.76% December 28, 2011 Return reflects a sales load of 5.00%. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. 3 NEW PATH TACTICAL ALLOCATION FUND Expense Example (Unaudited) April 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) or purchase payments, reinvested dividends, or other distributions; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (November 1, 2012 – April 30, 2013). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (11/01/2012) Value (04/30/2013) (11/01/2012 to 04/30/2013) New Path Tactical Allocation Fund Investor Class Actual(2) New Path Tactical Allocation Fund Investor Class Hypothetical (5% return before expenses) New Path Tactical Allocation Fund Institutional Class Actual(2) New Path Tactical Allocation Fund Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the period of 1.50% and 1.25% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the period divided by 365. Based on the actual returns for the six-month period ended April 30, 2013 of 12.04% and 12.15% for the Investor Class and Institutional Class, respectively. 4 NEW PATH TACTICAL ALLOCATION FUND Allocation of Portfolio (% of Net Assets) (Unaudited) April 30, 2013(1) Fund Holdings as of April 30, 2013(1) (% of net assets) SPDR S&P rust 62.4% Vanguard REIT ETF 27.5% iShares MSCI EAFE Index Fund 9.1% Short-Term Investments & Other Assets and Liabilities 1.0% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 5 NEW PATH TACTICAL ALLOCATION FUND Schedule of Investments (Unaudited) April 30, 2013 Description Shares Value EXCHANGE-TRADED FUNDS – 99.0% iShares MSCI EAFE Index Fund $ SPDR S&P rust Vanguard REIT ETF Total Exchange-Traded Funds (Cost $42,572,928) SHORT-TERM INVESTMENT – 1.1% Invesco Liquid Assets Portfolio, 0.11% * (Cost $520,002) Total Investments – 100.1% (Cost $43,092,930) Other Assets and Liabilities, Net – (0.1)% ) Total Net Assets – 100.0% $ * Variable Rate Security – The rate shown is the rate in effect as of April 30, 2013. See Notes to the Financial Statements 6 NEW PATH TACTICAL ALLOCATION FUND Statement of Assets and Liabilities (Unaudited) April 30, 2013 ASSETS: Investments, at value (cost $43,092,930) $ Interest receivable 38 Prepaid expenses Total assets LIABILITIES: Payable to investment adviser Accrued distribution fees Payable to affiliates Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share(2) $ $ Maximum offering price per share ($11.07/0.9500) $ N/A Unlimited shares authorized A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase. See Notes to the Financial Statements 7 NEW PATH TACTICAL ALLOCATION FUND Statement of Operations (Unaudited) For the Six Months Ended April 30, 2013 INVESTMENT INCOME: Interest income $ Dividend income Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Transfer agent fees Distribution fees – Investor Class Federal & state registration fees Audit fees Compliance fees Legal fees Trustee fees Other Custody fees Postage & printing fees Total expenses before reimbursement Add: Advisory fee recoupment (Note 4) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 8 NEW PATH TACTICAL ALLOCATION FUND Statement of Changes in Net Assets For The Six Months For The Period Ended April 30, 2013 Inception Through (Unaudited) October 31, 2012(1) OPERATIONS: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold — Proceeds from reinvestment of distributions — Payments for shares redeemed ) — Increase in net assets from Institutional Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class ) — Institutional Class ) — Total distributions to shareholders ) — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment income of $2,615 and 120,488 respectively. $ $ TRANSACTIONS IN SHARES: Investor Class: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) ) Net increase in Investor Class shares Institutional Class: Shares sold — Shares issued to holders in reinvestment of dividends — Shares redeemed ) — Net increase in Institutional Class shares Net increase in shares outstanding (1)Inception date of the Fund was December 28, 2011. See Notes to the Financial Statements 9 NEW PATH TACTICAL ALLOCATION FUND Financial Highlights For a Fund share outstanding throughout the period. For The Six Months Ended For The Period April 30, 2013 Inception Through (Unaudited) October 31, 2012(1) Investor Class PER SHARE DATA: Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: Dividends from net investment income ) — Dividends from net capital gains — — Total distributions ) — Net asset value, end of period $ $ TOTAL RETURN %(2) )%(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets: Before expense waiver/recoupment %(3) %(3) After expense waiver/recoupment %(3) %(3) Ratio of net investment loss to average net assets: Before expense waiver/recoupment %(3) %(3) After expense waiver/recoupment %(3) %(3) Portfolio turnover rate %(2) %(2) Inception date of the Fund was December 28, 2011. Not annualized Annualized See Notes to the Financial Statements 10 NEW PATH TACTICAL ALLOCATION FUND Financial Highlights For a Fund share outstanding throughout the period. For The Six Months Ended For The Period April 30, 2013 Inception Through (Unaudited) October 31, 2012(1) Institutional Class PER SHARE DATA: Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations — LESS DISTRIBUTIONS: Dividends from net investment income ) — Dividends from net capital gains — — Total distributions ) — Net asset value, end of period $ $ TOTAL RETURN %(2) %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets: Before expense waiver/recoupment %(3) %(3) After expense waiver/recoupment %(3) %(3) Ratio of net investment income to average net assets: Before expense waiver/recoupment %(3) %(3) After expense waiver/recoupment %(3) %(3) Portfolio turnover rate %(2) %(2) Inception date of the Fund was December 28, 2011. Not annualized Annualized See Notes to the Financial Statements 11 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements (Unaudited) April 30, 2013 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The New Path Tactical Allocation Fund (the “Fund”) is a non-diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to provide capital appreciation and income. The Fund commenced operations on December 28, 2011. Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by New Path Capital Advisors (the “Advisor”). The Fund currently offers two classes of shares, the Investor Class and the Institutional Class.Investor Class shares are subject to 0.25% distribution fee.Each class of shares has identical rights and privileges except with respect to the distribution fees and voting rights on matters affecting a single share class. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required. As of and during the period ended April 30, 2013, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended April 30, 2013, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2013, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. 12 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements (Unaudited) – Continued April 30, 2013 Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingentassets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Allocation of Income, Expenses and Gains/Losses – Income, expenses (other than those deemed attributable to a specific share class), and gains and losses of the Fund are allocated daily to each class of shares based upon the ratio of net assets represented by each class as a percentage of the net assets of the Fund.Expenses deemed directly attributable to a class of shares are recorded by the specific class. Most Fund expenses are allocated by class based on relative net assets. 12b-1 fees are expensed at 0.25% of average daily net assets of Investor Class shares.Expenses associated with a specific fund in the Trust are charged to that fund.Common Trust expenses are typically allocated evenly between the funds of the Trust, or by other equitable means. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Exchange-Traded Funds – Exchange-traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. If, on a particular day, an exchange-traded fund does not trade, then the mean between the most recent quoted bid and asked prices will be used. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. 13 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements (Unaudited) – Continued April 30, 2013 Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2013: Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
